UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 1, 2013 AMERICAN FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 1-13653 31-1544320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 301 East Fourth Street, Cincinnati, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(513) 579-2121 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced, effective March 1, 2013, Joseph E. (Jeff) Consolino assumed the position of Chief Financial Officer of American Financial Group, Inc.Mr. Consolino now serves as Executive Vice President and Chief Financial Officer of the Company.Mr. Consolino’s appointment as a member of the Board of Directors of the Company and his election as an executive officer were previously disclosed in the Form 8-K filed by the Company on October 26, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN FINANCIAL GROUP, INC. Date: March 4, 2013By:/s/Karl J. Grafe Karl J. Grafe Vice President
